Species Election Requirement
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 4-6, 9-11, 13, 14, 19-23, 25 and 26 have been canceled via the preliminary amendment filed 08/12/21.
	Claims 1-3, 7, 8, 12 and 24 have been amended via the preliminary amendment filed 08/12/21.
	New claims 27-35 have been added via the preliminary amendment filed 08/12/21.
	Claims 1-3, 15 and 27-29 have been amended via the preliminary amendment filed 12/17/21.
	Claims 7, 8, 16-18, 30, 31, 33 and 34 have been canceled via the preliminary amendment filed 12/17/21.
	New claims 36-47 have been added via the preliminary amendment filed 12/17/21.
	Claims 1-3, 12, 15, 24, 27-29, 32 and 35-47 are pending.
	New claims 36 and 38-46 encompassed by the elected invention I include multiple newly added species necessitating the species election requirement set forth below. Applicants must elect one single species from each of the relevant groups set forth below for examination within the currently elected invention I.
2)	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share at least significant common structure.  
	Group 1: Isolated protein sequence species (claims 1-3, 12, 27-29, 32, 35, 36 and 38-46 of invention I):
	Group 2: SpyCEP immunogenic fragment species (claims 44-46 of invention I):
(i) SEQ ID NO: 23, an amino acid sequence at least 90% identical thereto and a conjugate thereof as recited; and (ii) SEQ ID NO: 24 (K4S2 variant peptide) and a conjugate thereof as recited.
Claims 1-3, 12, 27-29, 32, 35, 36 and 38-43 are generic.
	Group 3: Carrier protein species, fragment or epitope thereof (claims 38-43 of invention I):
	(a) Thyroglobulin; (b) Albumin; (c) Tetanus toxin or toxoid; (d) Diphtheria toxin, toxoid or CRM; (e) Pertussis toxin or toxoid; (f) Pseudomonas toxin or toxoid; (g) E. coli toxin or toxoid; Staphylococcus toxin or toxoid; (i) Streptococcus toxin or toxoid; (j) Carrier protein sequence not found in Group A Streptococcus.  
Claims 1-3, 12, 27-29, 32, 35 and 36 are generic.
3)	Applicants are advised that the reply to this requirement to be complete must include an election of a species from within elected invention I to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species. 
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species have unity of invention (37 CFR 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicants, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other species.
Correspondence
4)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
5)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
6)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        		


March, 2022